Citation Nr: 0726681	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  98-06 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant & his friend




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which, in pertinent part, denied the 
veteran's claims for service connection for a psychiatric 
disorder, to include PTSD and a major depressive disorder; 
and denied service connection for hypertension, to include as 
secondary to PTSD.  The veteran disagreed with this decision 
later that same month, in March 1998.  He perfected a timely 
appeal on all of these claims in May 1998 and requested a 
Travel Board hearing, which was held at the RO in January 
1999 before a Veterans Law Judge who subsequently retired 
from the Board.

The veteran also appealed that part of the March 1998 RO 
decision that denied service connection asthma and arthritis, 
to include as secondary to a syncope episode; and that denied 
his application to reopen a claim for service connection for 
a syncope episode.  In a June 1999 decision, the Board 
determined that new and material evidence had not been 
received to reopen a claim for service connection for a 
syncope episode.  The Board also remanded the veteran's 
claims for service connection for arthritis, an acquired 
psychiatric disorder, to include PTSD and major depressive 
disorder, hypertension, and for a respiratory disorder to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

In a March 2003 rating decision, the RO granted the veteran's 
claim for service connection for a respiratory disorder 
(characterized as asthma), assigning a 10 percent rating 
effective March 17, 1997 (the date that VA received this 
claim), and denied the veteran's claims for service 
connection for arthritis, an acquired psychiatric disorder, 
to include PTSD and major depressive disorder, and for 
hypertension.  In August 2003, the veteran disagreed with the 
rating and effective date assigned to his service-connected 
asthma.  In response, the RO issued a statement of the case 
in September 2003 to the veteran and his representative on 
the issues of an effective date prior to March 17, 1997, for 
the grant of service connection for asthma and an initial 
rating in excess of 10 percent for asthma.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Since the veteran failed to perfect a 
timely appeal on the issues of an earlier effective date than 
March 17, 1997, for service connection for asthma and an 
initial rating in excess of 10 percent for asthma, these 
issues are no longer in appellate status.

In August 2004, the Board contacted the veteran and advised 
him that, since the VLJ who conducted his January 1999 Travel 
Board hearing had subsequently retired, he was entitled to 
another Board hearing.  The veteran responded in September 
2004 that he did not want another Board hearing.

In a December 2004 decision, the Board denied the veteran's 
claim for service connection for arthritis of multiple joints 
and remanded the veteran's claims for service connection for 
an acquired psychiatric disorder, to include PTSD and major 
depressive disorder, and for hypertension, to include as 
secondary to an acquired psychiatric disorder, to the RO/AMC.

The Board also observes that, in July 2005, the veteran filed 
a claim for a temporary total disability rating based on 
hospitalization under the provisions of 38 C.F.R. § 4.29 
(2006).  To date, however, that claim has not been 
adjudicated by the RO.  Accordingly, this matter is referred 
to the RO for appropriate action.




FINDINGS OF FACT

1.  The medical evidence does not show an acquired 
psychiatric disorder, to include PTSD and major depressive 
disorder, during active service or for many years thereafter; 
there is no competent diagnosis of PTSD based on a verifiable 
in-service stressor; the competent medical evidence weighs 
against a nexus between a current acquired psychiatric 
disorder, to include PTSD and major depression, and service.

2.  The medical evidence does not show hypertension during 
active service or for many years thereafter; there is no 
competent evidence of a nexus between hypertension and 
service; service connection is not in effect for an acquired 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD and 
major depressive disorder, was not incurred in or aggravated 
by active service, nor may major depression with psychotic 
features be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein; the veteran's hypertension is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310; 71 Fed. 
Reg. 52744 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in June 2003, January 2004, March 2005, October 2006, and 
January 2007 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson¸ 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  The RO also provided the 
veteran and his service representative with notice of the 
Dingess requirements in October 2006 and January 2007.  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the RO was unable to comply 
with Pelegrini II because the March 1998 rating decision that 
is the subject of this appeal was issued prior to the 
enactment of the VCAA.  However, while complete VCAA notice 
was after the March 1998 rating decision that is the subject 
of this appeal, the veteran's claims were readjudicated in an 
April 2007 supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.

With respect to an October 2006 amendment to 38 C.F.R. 
§ 3.310, failure to provide such notice is non-prejudicial 
because, as is explained below, it merely  codified existing 
law found in the Veterans Court's holding in Allen v. Brown, 
7 Vet. App. 439 (1995), pertaining to claims for secondary 
service connection based upon aggravation.  See 71 Fed. 
Reg. 52744 (2006).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports, and Social 
Security Administration (SSA) records.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran testified in support of his 
claims at a Travel Board hearing in January 1999.  Pursuant 
to the Board's December 2004 remand, the veteran also was 
provided with December 2005 and November 2006 VA psychiatric 
examinations, which either ruled out a current diagnosis or 
contained negative nexus opinions relating to the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD and major depressive disorder.  The Board also 
finds that, with no medical evidence of hypertension, to 
include an elevated blood pressure during service or for many 
years thereafter, and in the absence of any competent opinion 
suggesting a nexus between hypertension and service, to 
include as secondary to an acquired psychiatric disorder, 
there is no duty to provide another examination or a medical 
opinion relating to the claim for service connection for 
hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
Thus, the evidence is adequate to resolve both claims.  
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that he denied any medical history of high or low blood 
pressure at his enlistment physical examination in December 
1973.  Clinical evaluation was normal.  The veteran's blood 
pressure was 130/86.  He was not treated for any psychiatric 
complaints or hypertension during active service.  At the 
veteran's separation physical examination in December 1975, 
clinical evaluation was again normal.  The veteran's blood 
pressure was 126/86.

The veteran's DD-214 shows that he had 1 year and 25 days of 
foreign and/or sea service but that this service was not in 
Indochina (Vietnam) or Korea.  He was awarded the National 
Defense Service Medal and Rifle Marksman Badge. The veteran's 
military occupational specialty (MOS) was anti-tank assault.  
His primary duty was rifleman and team leader.

The post-service medical records show that, on VA general 
medical examination in August 1994, the veteran complained of 
being depressed since an August 1992 on-the-job accident.  He 
had been on anti-depressants since August 1992 with improved 
sleep.  He reported awakening "terrified at times" within 
the past few months, a poor memory for recent and remote 
events, and severely affected concentration.  He had 
2 children living with him, ages 16 and 17, and had been 
divorced for many years.  His only income was SSA benefits.  
The impressions included a history of depression.

On private outpatient treatment in December 1994 with R.T., 
M.D. (-initials used to protect privacy) (Dr. R.T.), the 
veteran complained of severe depression with memory loss.  He 
reported an on-the-job injury in August 1992 where he hit his 
head.  He was easily tearful, depressed, "having bad 
thoughts at times that life is not worth living or going on, 
without absolute suicidal thinking," feelings of 
helplessness and hopelessness, chronic poor sleep averaging 
3 to 4 hours per night, an "okay" appetite, slow energy, 
and poor concentration.  He denied panic attacks, although he 
reported feeling frightened some times in the middle of the 
night.  He denied psychotic symptoms.  It was noted that the 
veteran lived alone.  Mental status examination of the 
veteran showed that he was talkative with logical, goal-
directed thought processes, a constricted affect, no suicidal 
or homicidal ideation, no psychotic symptoms, and generally 
well-oriented although he did not know the day of the week.  
The veteran's Global Assessment of Functioning (GAF) score 
was 50, indicating serious symptoms or any serious impairment 
in social, occupational, or school functioning.  The 
impressions included severe major depression without 
psychotic features.

The veteran was awarded SSA disability benefits in June 1995.  
SSA concluded that an organic brain disorder was present.

On VA neuropsychological assessment in January 1997, the 
veteran complained of severe headaches and memory problems, 
numbness on his right side, difficulty sleeping and 
concentrating, general disorientation and confusion, auditory 
hallucinations, and depression.  The veteran had worked as a 
chef until he sustained a head injury in 1992.  The VA 
examiner stated that the veteran "was a poor historian.  His 
responses to questions were guarded, unclear, and at times 
contradictory."  Although he reported "an unusually high 
number of symptoms...he was often unable to give clear or 
specific examples."  He also had trouble describing his 
claimed auditory hallucinations, asserting that they were 
"hard to explain."  His performance on most tasks was 
extremely slow.  He reported serving in Laos and Cambodia on 
"covert operations" from 1973 to 1975.  The VA examiner 
reviewed the veteran's claims file, noting psychological 
testing in April 1996 which had showed exaggeration of 
symptoms although "some atypical psychotic symptoms seem 
likely."  The VA examiner commented that the veteran's test 
results at this examination resulted in a profile of a 
"definite malingerer" that was "obtained almost 
exclusively by individuals who are consciously determined to 
provide mostly incorrect responses."  This examiner 
concluded that no reliable information could be obtained 
about the veteran's neuropsychological functioning due to his 
poor testing results.

In a May 1997 statement, the veteran described his claimed 
in-service stressors.  He contended that he had participated 
in "covert missions, operations, and extractions and drop 
zones in enemy territory [and in the] evacuation of Saigon."  
He alleged active duty in Vietnam, Cambodia, Laos, and the 
Philippines.  "During the fall of Saigon, I saw fellow 
Marines hit by mortar rounds...people killed and blown up by 
artillery round[s]."  While in Cambodia on a covert 
operation, the veteran contended, "I survived in the jungle 
living in the ground, trees, etc."  He also contended that, 
while on leave in the Philippines from covert action, "I was 
picked up off the street by men in uniform at gunpoint, taken 
to some station, and asked about military stuff, ship 
[numbers], people, etc. for 48 hours."  He reported that, 
since active service, he had experienced nightmares and 
flashbacks.  His nightmares had occurred 3 times a week for 
the past 41/2 years and his flashbacks had occurred about 
10-12 times a month for the past 41/2 years.  He described 
other symptoms which he related to his in-service 
experiences, including difficulty concentrating, constant 
anger, night sweats, sleep disturbance, avoidance, and 
interference with employment.

On VA outpatient treatment in May 1997, the veteran's blood 
pressure was 138/74.  The assessment included hypertension, 
controlled.

In a June 1998 VA mental health treatment plan, the veteran's 
diagnoses included recurrent major depression.  His GAF score 
was 40, indicating some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.

The veteran testified at his January 1999 Travel Board 
hearing that his first in-service stressor occurred during 
boot camp when he found someone had committed suicide by 
hanging himself in the showers.  He could not recall the name 
of the person who had committed suicide.  He also testified 
that he participated in covert operations in Vietnam, 
Cambodia, and Laos between 1974 and 1975.  The veteran's 
girlfriend testified that she had known him for 31 years and 
had observed that he was a "different person" after his 
discharge from active service.  She testified about the 
behavioral changes that she had observed in the veteran after 
his separation from active service.  

On private outpatient treatment with Dr. V.M.A. in January 
1999, the veteran complained of nightmares and depression.  
Objective examination showed that his blood pressure was 
140/80.  Dr. V.M.A. stated, "[The veteran] is now a victim 
of multiple illnesses which are a direct result of his 
service in the Marine Corps in Vietnam."  The assessment 
included hypertension, PTSD, and depression.

A review of the veteran's PTSD Questionnaire shows that his 
first claimed in-service stressor occurred during boot camp 
when he discovered that another Marine recruit had committed 
suicide by hanging himself from a shower nozzle.  His second 
claimed in-service stressor involved discovering the bodies 
of two fellow Marines after enemy mortar fire had killed them 
while the veteran was in Vietnam.  His third claimed in-
service stressor involved participating in the evacuation of 
Americans from the U.S. Embassy on April 30, 1975, when 
Saigon fell to the North Vietnamese.  

In response to a request from the RO for verification of the 
veteran's claimed in-service stressors, United States Marine 
Corps Headquarters notified VA in August and December 2000 
that it was unable to verify the veteran's claimed in-service 
stressors relating to claimed covert operations in Vietnam, 
Laos, or Cambodia during 1974 or 1975.

On VA outpatient treatment in December 2000, the veteran's 
medical history included hypertension since 1990.  Physical 
examination showed blood pressure of 146/91 and 124/80 on 
recheck.  The impressions included hypertension under 
control.

The veteran submitted several letters from treatment 
providers in support of his claims.  In a January 1999 letter 
signed by Drs. J.S. and B.A-H., these examiners stated that 
the veteran's psychiatric symptoms included distressing 
nightmares of his Vietnam service, episodes of anxiety, and a 
generalized feeling of dread.  His nightmares left him 
chronically fatigued.  The veteran also suffered from 
"chronic and severe" depression and experienced episodes of 
recurrent major depression that was not consistent with a 
closed head injury, chronic anxiety, and anxiety attacks.  
"He often thinks of suicide as a way out of the trap his 
life has become."  The veteran's GAF score was 30.  In an 
August 2002 letter signed by D.P., RN, and Dr. A.Y., these 
examiners stated that the veteran's PTSD was "totally and 
permanently disabling."  The veteran's reported PTSD 
symptoms included difficulty concentrating, memory problems, 
avoidance of crowds, a tendency to isolate himself, sleep 
disturbance, daytime intrusive thoughts, and depression.  In 
a May 2003 letter signed by D.P., RN, and Drs. B.A-H. and 
A.Y., these examiners stated that they had seen the veteran 
routinely for treatment of PTSD.  He reported significant 
problems with depression and nightmares.  

In July 2004, the veteran's representative notified VA that 
the veteran had no further information or evidence to present 
in support of his claims.

The veteran was hospitalized at a VA Medical Center in a PTSD 
residential rehabilitation program from June 26, 2005, to 
August 11, 2005.  A review of the veteran's hospitalization 
records shows that, on admission, he complained of intrusive 
thoughts and distressing dreams related to combat, avoidance, 
diminished interest in daily activities, sleep disturbance, 
irritability, difficulty concentrating, and a sense of a 
foreshortened future.  He also reported severe nightmares 
with night sweats, intrusive memories of his experience in 
Vietnam, occasional flashbacks, difficulties with 
irritability and rage, insomnia, social isolation, 
significant anxiety and depression, and suicidal ideation at 
times.  The veteran's GAF score on admission and at discharge 
was 38, indicating some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  The veteran's blood pressure was 120/70.  It was noted 
that the veteran's blood pressure readings were "in the 
target range."  The diagnoses included PTSD, major 
depressive disorder, and hypertension.

On VA outpatient treatment in November 2005, the veteran 
complained of feeling "quite depressed with suicidal 
tendencies."  He stated that he had been in combat in 
Vietnam from February 1974 to June 1975.  The veteran was 
divorced and was not in regular contact with his 4 children.  
He reported a good relationship with his youngest son who 
lived with him.  He lived in a house with his current 
significant other for the past 13 years.  He had been retired 
for 13 years.  Following mental status examination, the 
diagnosis was PTSD.

On VA psychiatric examination in December 2005, the veteran 
complained of major problems with employability due to 
depression.  Since he stopped working in 1992, the veteran 
reported that his PTSD symptoms had intensified.  He denied 
any psychiatric hospitalizations, although he reported being 
in the day care rehabilitative PTSD treatment program for 
7 weeks from June to August 2005.  The VA examiner reviewed 
the veteran's claims file in detail.  The veteran reported 
his claimed in-service stressors included a special 
operations assignment while on active duty where he and a 
team were dropped into Cambodia.  After he had killed his 
target, he narrowly missed being killed himself by another 
member of his team.  He killed the team member who had tried 
to kill him and then witnessed his other team members being 
dismembered by Vietnamese soldiers.  This event prompted him 
to kill the rest of his team and dismember them.  After this 
incident, the veteran reported that he did not participate in 
any further special operations missions.  The VA examiner 
noted that the veteran "has very significant isolation."  
Mental status examination of the veteran showed good eye 
contact, hypervigilance, and no evidence of thought disorder 
or organic brain disorder.  The VA examiner stated, "There 
is some suggestion that there has been concern in the past 
about what he has fabricated about his experience.  
Apparently, none of his therapists or myself had the sense 
that he would be capable of feigning to this degree."  The 
veteran's GAF score was 42, indicating serious symptoms.  The 
diagnoses included chronic PTSD and major depression 
secondary to PTSD.

On VA psychiatric examination in November 2006, the veteran 
complained of frequent nightmares and difficulty sleeping.  
He reported being stationed in Vietnam, Laos, and Cambodia 
between 1974 and 1975 "in a variety of combat situations" 
including during the fall of Saigon in April 1975 "where he 
saw soldiers blown apart by a rocket" near the Saigon 
airport.  He also reported active service in "special 
operations and reconnaissance in Laos and Cambodia.  The 
veteran reports that on 1 assignment he was involved in the 
assassination of a target, and he also reports that this 
operation 'went bad' and that members of his team were killed 
by their own teammates."  Following service separation, the 
veteran reported employment in "approximately 50 jobs" as s 
steel worker and laborer.  He was frequently fired after a 
few months due to problems getting along with co-workers and 
managers.  The VA examiner reviewed the veteran's claims file 
in detail.  Following mental status examination of the 
veteran, the VA examiner noted that the veteran's social 
functioning was limited due to his irritability, avoidance, 
and isolation.  The VA examiner added, "I would have to 
resort to mere speculation to determine if the veteran's 
depression is associated with military events given that 
there are "no verified stressors" based on [the] evidence 
of record "as opposed to a history that has never been 
substantiated" [quoting from the Board's December 2004 
remand]."  The impressions included depressive disorder, not 
otherwise specific.

In March 2007, the RO made a formal finding that the 
information required to verify the veteran's in-service 
stressors was insufficient to research the records.  The RO 
found that all efforts to obtain the necessary information 
for stressor verification had been exhausted and any further 
attempts would be futile.  In this finding, the RO noted that 
the veteran had failed to provide information (names, dates, 
unit of assignment) sufficient for the Joint Services Records 
Research Center (JSRRC) (formerly CURR (Center for Unit 
Records Research)) to verify or to submit a verification 
request for his claimed in-service stressors.

Law and Regulations

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, certain chronic diseases, including hypertension 
and psychoses, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

A veteran who had active military, naval, or air service in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In 
such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e).  An acquired psychiatric disorder, to include 
PTSD and major depression, and hypertension are not among the 
diseases listed.

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection; instead, they ease the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service but not a basis to link the injury 
etiologically to the current condition.  See Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).

Where a determination is made that the veteran did not 
"engage in combat with the enemy" or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

As noted in the Introduction, an amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, implements the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995), for secondary 
service connection on the basis of the aggravation of a non-
service-connected disorder by service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  The amendment essentially 
codifies Allen by adding language that requires that a 
baseline level of severity of the non-service-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for an 
acquired psychiatric disorder, to include PTSD and major 
depression, and for hypertension, to include as secondary to 
an acquired psychiatric disorder.  The veteran alleges combat 
service in Vietnam but, as explained in more detail below, 
his service personnel records do not show that he was even in 
Vietnam, let alone having combat service.  The service 
medical records do not show treatment for an acquired 
psychiatric disorder, to include PTSD and major depression, 
or for hypertension during active service.  There is no post-
service medical evidence of a psychiatric disorder or 
hypertension until many years after his separation from 
service.  There is no competent evidence that links 
hypertension to service.  

Initially, the Board notes that the veteran's service 
personnel records show that he did not have active service in 
Vietnam.  The service department certified on the veteran's 
DD Form 214 that his foreign and/or overseas service was not 
in Indochina (or Vietnam).  Accordingly, the Board finds 
that, in the absence of objective evidence of Vietnam 
service, the presumptions of service connection normally 
available to veterans based on in-service herbicide exposure 
do not apply in this case.  See 38 U.S.C.A. §§ 1112, 1116; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran's service personnel records also do not support 
his assertion of combat service.  His DD Form 214 does not 
show that he received any citations or medals for combat 
service.  The veteran also has not provided any satisfactory 
lay evidence that could be consistent with the circumstances 
of his asserted combat service.  For example, the VA examiner 
noted in January 1997 that the veteran was a poor historian.  
The veteran also was unable to recall critical details of his 
claimed combat service (such names, dates, unit of 
assignment) at his January 1999 Travel Board hearing.  
Accordingly, in the absence of objective evidence of combat 
service, the Board finds that 38 U.S.C.A. § 1154(b) does not 
apply in this case.

The veteran was first treated for an acquired psychiatric 
disorder in August 1994, or almost 20 years after his 
separation from service in December 1975, when he was 
diagnosed with a history of depression.  The veteran was 
subsequently diagnosed with PTSD by Dr. V.M.A. in January 
1999, or almost 25 years after service separation.  However, 
there is no credible supporting evidence that the veteran's 
claimed in-service stressors, in fact, occurred.  The veteran 
has asserted that his claimed in-service stressors included 
participation in "secret missions" or covert operations in 
Vietnam, Cambodia, and Laos.  However, his claimed in-service 
stressors were incapable of verification by United States 
Marine Corps Headquarters.  The RO also concluded that, 
because the veteran had failed to provide information (names, 
dates, unit of assignment) about his claimed in-service 
stressors, they were too vague or insufficiently detailed and 
any attempt to verify them through JSRRC would be futile.  
The Board concurs.  His lay testimony is insufficient to 
establish the incurrence of his claimed in-service combat 
stressors.  See Moreau and Dizoglio, both supra.  As 
explained in more detail below, his allegations of secret 
missions in Southeast Asia and combat experiences in Vietnam 
are not credible.  Absent objective evidence supporting the 
veteran's claimed in-service stressors, any diagnosis of PTSD 
based on the veteran's claimed in-service stressors cannot 
establish either that they occurred or that his PTSD is 
related to active service.

The veteran's depression has been variously diagnosed since 
active service as a history of depression, severe major 
depression without psychotic features, major depressive 
disorder, and depressive disorder, not otherwise specified.  
In January 1999, Dr. V.M.A. stated, "[The veteran] is now a 
victim of multiple illnesses which are a direct result of his 
service in the Marine Corps in Vietnam."  It is clear that 
Dr. V.M.A. did not have access to the veteran's service 
personnel records, since these records show that the veteran 
had no active service in Vietnam.  It is not clear whether 
Dr. V.M.A. had access to or reviewed the veteran's claims 
file, to include his service medical records and VA medical 
records, prior to offering his opinion.  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Veterans Court, citing its decisions in Swann v. Brown, 5 
Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 
(1993), reaffirmed that, in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  The VA and Board may not, however, 
simply disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran.  Here, the history of Vietnam service reported by 
the veteran on examination by Dr. V.M.A. in January 1999 is 
contradicted by the record; therefore, to the extent that 
this opinion can be read as an opinion of a nexus to service, 
it is not competent evidence.  Id.  See also Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible if 
the Board rejects the statements of the veteran).

Also weighing against Dr. V.M.A.'s January 1999 opinion are 
two separate VA examiner's opinions in January 1997 and 
November 2006 concerning the asserted medical nexus between 
major depression and active service.  In January 1997, 
following review of the veteran's claims file, to include his 
service medical records, the VA examiner stated that the 
veteran was a "definite malingerer" who was unable to 
describe his neuropsychological symptoms.  The veteran's 
neuropsychology testing results indicated that he was 
determined to provide incorrect answers; this led the VA 
examiner to conclude in January 1997 that no reliable 
information about the veteran's neuropsychological 
functioning could be obtained.  In November 2006, following a 
review of the veteran's claims file and service medical 
records, a different VA examiner stated that he was unable to 
relate the veteran's depression (which he diagnosed as 
depressive disorder, not otherwise specific) to active 
service without resorting to speculation due to the lack of 
verified in-service stressors and an unsubstantiated history.  
Because both VA examiners in January 1997 and November 2006 
had access to and reviewed the veteran's claims file, 
including his service medical records, prior to offering 
their opinions, the Board finds the January 1997 and November 
2006 opinions more probative than Dr. V.M.A.'s January 1999 
opinion on the issue of whether the veteran's major 
depression is related to active service.  

Current regulations provide that service connection may not 
be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006); see also Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  

Finally, the Board notes that the medical evidence shows no 
treatment for hypertension during active service, although 
his blood pressure was slightly elevated at his enlistment 
and separation physical examinations, or within the first 
post-service year.  The veteran was first treated for 
hypertension in May 1997, or more than 2 decades after 
service separation, when it was noted that his hypertension 
was controlled.  In December 2000, the veteran's reported 
medical history included hypertension only since 1990.  
Although his blood pressure was elevated, the VA examiner 
concluded that the veteran's hypertension was again under 
control.  While in a PTSD residential rehabilitation program 
between June and August 2005, multiple blood pressure 
readings were within normal limits.  None of the veteran's 
post-service treating physicians related his currently 
diagnosed hypertension to active service.  And, as noted 
above, the veteran's acquired psychiatric disorder, to 
include PTSD and major depression, is not related to active 
service.  As service connection is not in effect for a 
psychiatric disorder, his claim of service connection for 
hypertension secondary to a psychiatric disorder must be 
denied as a matter of law.  38 C.F.R. § 3.310; Wallin, supra; 
Allen, supra.  See also Sabonis v. Brown, 6 Vet. App. 426 
(1994) (when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

As to the veteran's assertion of a causal link between any of 
the claimed disabilities and any incident of or finding 
recorded during service, the Board finds that, as a lay 
person, the veteran is not competent to opine on medical 
matters such as the etiology of medical or psychiatric 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu, supra.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b).  However, there is no 
approximate balance of positive and negative evidence that 
otherwise warrants a more favorable decision.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 










ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and major depressive disorder, is 
denied.

Entitlement to service connection for hypertension, to 
include as secondary to an acquired psychiatric disorder, is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


